
      
        DEPARTMENT OF HOMELAND SECURTIY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-7734 & D-7818] 
        Proposed Flood Elevation Determinations; Correction 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule; correction. 
        
        
          SUMMARY:

          This document corrects the table to a proposed rule published in the Federal Register of September 11, 2007. This correction clarifies the table representing the flooding source(s), location of referenced elevation, the effective and modified elevation in feet and the communities affected for Graham County, North Carolina, and Incorporated Areas; specifically, for flooding source “Cochran Creek,” than was previously published. 
        
        
          DATES:
          Comments are to be submitted on or before February 15, 2008. 
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. B-7734 and D-7818, to William R. Blanton, Jr., Chief, Engineering Management Section, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          William R. Blanton, Jr., Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-2903. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) publishes proposed determinations of Base (1-percent-annual-chance) Flood Elevations (BFEs) and modified BFEs for communities participating in the National Flood Insurance Program (NFIP), in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed BFEs are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Correction 
        In proposed rule FR Doc. E7-17821, beginning on page 51762 in the issue of September 11, 2007, make the following corrections, in the table published under the authority of 44 CFR 67.4. On page 51764, in § 67.4, in the table with center heading Graham County, North Carolina, and Incorporated Areas, the flooding source, location of referenced elevation, the effective and modified elevation in feet and the communities affected for flooding source “Cochran Creek”, need to be corrected to read as follows: 
        
            
          
             Flooding source(s) 
             Location of referenced elevation 
             * Elevation in feet (NGVD) + Elevation in feet (NAVD) # Depth in feet above ground 
             Effective 
             Modified 
             Communities affected 
          
          
              
          
          
            *         *         *         *         *         *         * 
          
          
            
              Graham County, North Carolina, and Incorporated Areas
            
          
          
              
          
          
            *         *         *         *         *         *         * 
          
          
             Cochran Creek
            At the confluence with Cheoah River
            None
            +1,693
            Graham County (Unincorporated Areas). 
          
          
             
            Approximately 0.4 mile upstream of Cochrans Creek Road (State Road 1250)
            None
            +1,930 
          
          
              
          
          
            *         *         *         *         *         *         * 
          
        
        
          Dated: January 3, 2008. 
          David I. Maurstad, 
          Federal Insurance Administrator of the National Flood Insurance Program, Department of Homeland Security, Federal Emergency Management Agency.
        
      
       [FR Doc. E8-721 Filed 1-15-08; 8:45 am]
      BILLING CODE 9110-12-P
    
  